Order filed January 8, 2013.




                                     In The

                   Fourteenth Court of Appeals
                                  ____________

                               NO. 14-12-00011-CV
                                  ____________

J.C. WALTER, III, CAROLE WALTER LOOKE, J.C. WALTER, JR., LTD.,
       F. FOX BENTON, III, MORENO ENERGY, INC., WILLIAM C.
       OEHMIG, THE CAIN 1988 DESCENDANTS’ TRUST, MARY H.
       CAIN, MARY H. CAIN MARITAL TRUST, ROBERT D. JOLLY,
      HOWARD CHAPMAN, RUTH B. SMALLEY, ARTHUR, Appellants

                                       V.

    MARATHON OIL CORPORATION AND MARATHON E.G. LPG
                     LIMITED, Appellees
                                  ____________

                               NO. 14-12-01123-CV
                                  ____________

J.C. WALTER, III, CAROLE WALTER LOOKE, J.C. WALTER, JR., LTD.,
        F. FOX BENTON, III, MORENO ENERGY, INC., WILLIAM C.
       OEHMIG, THE CAIN 1988 DESCENDANTS’ TRUST, MARY H.
       CAIN, MARY H. CAIN MARITAL TRUST, ROBERT D. JOLLY,
       HOWARD CHAPMAN, RUTH B. SMALLEY, ARTHUR, Relators
                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-58805

                                       ORDER

      On January 4, 2012, appellants filed a notice of appeal from the trial court’s order
signed December 15, 2011. That appeal was assigned to this court under our appellate
case number 14-12-00011-CV. On December 14, 2012, the same parties filed a petition
for writ of mandamus complaining of the same order. The original proceeding has been
assigned our case number 14-12-01123-CV.

      Today, the court, on its own motion, orders the appeal and original proceeding
CONSOLIDATED.



                                         PER CURIAM




                                           2